DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .
2.1.	Applicant's amendment to Claims, Abstract and Remarks filed on March 3, 2021 is/are acknowledged.
2.2.	Claim 13 has been canceled. Claims 9-12 and 14-15 have been withdrawn. Claims 16 and 17 are newly added. 
2.3.	Claim 1 has been amended by specifying that thermoplastic material " is a polyester". Claim 5 has been amended for clarity. Support for amendments to Claims 1 and 5  and for newly added Claims 16-17 has been found in Applicant's Specification as indicated by Applicant. Therefore, no New Matter has been added with instant Amendment. 
2.4.	It is noted that Amendment to Claim 1 and new Claims 16 and 17 represent a New Issues and would require further consideration. Consequently, it is appropriate to make instant Action Final.  
3.	Abstract filed on March 3, 2021 is acknowledged and accepted for this stage of examination.                                                                                   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because, to the contrary of the requirements of Claim 1 with respect to value of Tg and Tm of polyesters, some polyesters of dependent Claim 5 do not poses specified properties. For example,
a)	 PBS (poly( ethylene succinate )) has Tg of  (minus) – 11.5 (◦C)  and Tm  - 104(◦C) – see evidence provided by K. Chrissafis et al " Thermal degradation mechanism of poly(ethylene succinate) and poly(butylene succinate)
 Comparative study", Thermochimica Acta 435 (2005) - reference attached;
b)  	PHB ( poly(hydroxy butyrate)  has Tg ( minus) – 1.0 (◦C)  and Tm  - 162(◦C) – see evidence provided by Hong et al " Thermal properties and applications of low molecular weight polyhydroxybutyrate", 2013 – reference attached.
	Therefore, scope of Claim 1 and 5 is unclear and for this reason indefinite.          

    Claim Rejections - 35 USC § 102/103
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-8 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Martinoni ( US 2010/0160547) and evidence provided by RIECKMANN et al " Poly(Ethylene Terephthalate) Polymerization – Mechanism, Catalysis, Kinetics, Mass
Transfer and Reactor Design", Modern Polyesters , 2003 – reference attached.
5.1.	Regarding Claims 1-8 and 16-17  Martinoni disclosed powder compositions and articles obtained from those composition by laser sintering process( LS), wherein composition comprises polyester polymer powder and flow agent as for example talc or silica in the amount from 0.01 wt% to 5 wt% ( see Abstract, [0007],[0096]). 
According to Martinoni, several polyesters in powder form with preferable sizes between 10 micron to less than about 200 micron ( see [0092])  are suitable for LS method and article obtained by this method, wherein preferable polyester is PET ( see [0086]). 
Regarding PET, Martinoni disclosed that PET may have IV in range from 0.6 dL/g to about 1.2 dL/g ( see [0088]). For this reason, PET disclosed by Martinoni will inherently have same properties as claimed by Applicant in Claim 1 with respect to Tm, Tg, crystallization halftime and amount of crystallinity. 
5.2.	Therefore, Martinoni meets all compositional limitations of PET and polymer composition as claimed by Applicant with respect to components and amounts for those components as claimed and is suitable and capable to undergo same process of Laser sintering for manufacturing different article as claimed by Applicant. 
PET disclosed by Martinoni is inherently suitable for same LS method as claimed by Applicant.
5.3.	Alternatively, it would be expected that Polymer composition will have same properties, including particle size distribution if obtained and tested. 
5.4.	Regarding newly added Claims 16 and 17 note that, even though  Martinoni is silent with respect to PET being  homopolymer, it is clear that Martinoni disclose use of homopolymer because  in same paragraph Martinoni also disclose use of  co-polyester ( PET/I). Therefore, it is clear that by disclosing PET without comonomers Martinoni does disclose PET homopolymer.
 Regarding Claim 17, note that it is well known that PET has Tm in the range from  approximately 245 to 255 ◦C when measured by DSC method – see evidence provided by  RIECKMANN  et al ( last paragraph on page 84, 3.3 DIFFUSION AND MASS TRANSFER IN SOLID-STATE POLYCONDENSATION).
Note that according to Martinoni (see [0012]), more than one polymer, including polyesters, can be used as a blend. In yet another embodiment, the present invention
provides a laser-sinterable powder composition that includes a blend of two or more polyester polymers. The blend may include, for example, (i) one or more polyester polymers that is semi-crystalline or crystalline and (ii) one or more amorphous polyester polymers. Alternatively, the blend may include, for example, two or more semi-crystalline or crystalline polyester polymers (with or without one or more amorphous
polyester polymers).
◦C, this polyester can be used in thermoplastic composition as a second polyester.

                                      Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
6.	Claims 1, 5, 7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al ( US 2009/00172220) in view of RIECKMANN et al " Poly(Ethylene Terephthalate) Polymerization – Mechanism, Catalysis, Kinetics, Mass Transfer and Reactor Design", Modern Polyesters , 2003 and Martinoni ( US 2010/0160547).
6.1.	Regarding Claims 1, 5,  7 and 16-17 Muller disclosed apparatus and method of manufacturing 3 dimensional articles by Laser sintering process ( see Abstract,  [0003] – [0011]), by solidification polymeric powder composition, wherein one of preferable materials is ( see [0027]) : " in particular polyethylene therephthalate (PET).."
6.2. Muller is silent with respect to properties of PET as claimed by Applicant in Claim 1.
 However, it is well known that PET has Tm in the range from  approximately 245 to 255 ◦C when measured by DSC method – see evidence provided by  RIECKMANN  et al (last paragraph on page 84, 3.3 Diffusion and mass transfer in solid-state polycondensation). 	In addition RIECKMANN also teaches that standard grades of PET have IV in range from 0.64 dLl/g to 0.95 dL/g – this range is greatly overlapping with range of Applicant's claim 7. 
Therefore, because PET with IV in a range from 0.64 dLl/g to 0.95 dL/g is readily available and because Martinoni (see [0088])  teaches that polyesters with same range of  IV is suitable for laser sintering method, then it would obvious to one of ordinary skill in the art to use PET, including homopolymer, in the method disclosed by Muller.  
6.3.	For same reason, it would be expected that  PET disclosed by Muller  as suitable for same method of Laser sintering  would  have same properties as claimed by Applicant in Claim 1 with respect to Tm, Tg, crystallization halftime and amount of crystallinity. 
Response to Arguments
7.	Applicant’s arguments have been considered but they are moot in view of New Grounds of Rejection and also not persuasive. 
Martinoni based on following statement:
   	"The Office alleges that Martinoni discloses that PET may have IV in a range of from 0.6 L/g to 1.2 dL/g at paragraph [0088], and the PET disclosed by Martinoni will inherently have the same properties as claimed by Applicant in claim 1 with respect to Tm, Tg, crystallization halftime and amount of crystallinity".  " Here, although Martinoni discloses the inherent viscosity of polyesters in general in paragraph [0088], Martinoni does not disclose the unit for the IV or the method of determination associated with those IV values. Martinoni does not disclose any relationship between IV and Tm, Tg, crystallization halftime and amount of crystallinity. There is no basis for the assertion that the PET disclosed in Martinoni would necessarily meet all of the Tm, Tg, crystallization halftime, and the degree of crystallinity limitations set forth in claim 1
at the same time"
8.1.	In response for this argument note that IV ( intrinsic viscosity) is " true" viscosity and not required any units ( as limit of IV value at 0 (zero) concentration in solution) to the contrary to Inherent Viscosity, which is expressed in dL/g; However, it is customary express IV ( intrinsic viscosity) in same units of dL/g as it done for Inherent Viscosity. In addition note that Intrinsic Viscosity  of the polymer is  functionally linked to fundamental Molecular characteristics and parameters of the polyester, including Molecular weight and for this reason , properties of the polyester , including Tm, Tg, crystallization halftime, and  degree of crystallinity  - see evidence provided by :
a) 	Farah et al " Molecular Weight Determination of Polyethylene Terephthalate", 2015 (Year: 2015) – article attached AND  b) Leonardo A. Baldenegro-Perez et al " 
8.2.	In addition and with respect Applicant's argument: "  There is no basis for the assertion that the PET disclosed in Martinoni would necessarily meet all of the Tm, Tg, crystallization halftime, and the degree of crystallinity limitations set forth in claim 1
at the same time" note that this basis was specifically explained in paragraph 5.1.	:" Martinoni disclosed that PET may have IV in range from 0.6 dL/g to about 1.2 dL/g ( see [0088]). For this reason, PET disclosed by Martinoni will inherently have same properties as claimed by Applicant in Claim 1 with respect to Tm, Tg, crystallization halftime and amount of crystallinity".
	Applicant did not present any evidence to the contrary which clearly shows that polyester of same viscosity ( IV) will not have same properties including  Tm, Tg, crystallization halftime and amount of crystallinity.
	In this respect note that as established in the art: " A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties claimed by applicant are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990). See also In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”
Final.

			          CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNADIY MESH/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763